973 So.2d 593 (2008)
MIAMI SUBS REAL ESTATE CORP., Miami Subs Corp., & Alaa Elbiali, Appellants,
v.
MANHATTAN HOUSE, INC., Appellee.
No. 3D07-1141.
District Court of Appeal of Florida, Third District.
January 16, 2008.
McDonald Hopkins and Alan M. Burger and Duncan J. Farmer, West Palm Beach; Perlman, Yevoli & Albright, Fort Lauderdale, and Paul Turner and Joshua Spector, for appellants.
Sterns Weaver Miller Weissler Alhadeff & Sitterson, Martin B. Woods, Fort Lauderdale, and Carlos J. Canino, Miami, for appellee.
Before GERSTEN, C.J., and SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. Key Largo Watersports, Inc. v. Whitehurst Family P'ship, 954 So.2d 1278 (Fla. 3d DCA 2007); 214 Main St. Corp. v. Tanksley, 947 So.2d 490 (Fla. 2d DCA 2006).